Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 SECTION -OXLEY ACT OF 2002 In connection with the amendedQuarterly Report ofExplore Anywhere Holding Corp. ("Company") on Form 10-Q/A for the quarter ended September30, 2011, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Bryan Hammond, President(Principal Executive Officer) and Director of the Company, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:November 15, 2011 /s/ Bryan Hammond Bryan Hammond President,Principal Executive Officer
